Citation Nr: 0305324	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  01-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability of the 
entire spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, denied service 
connection for a back disability.  

During the course of the appeal, in a report of an April 2002 
examination, a VA psychologist opined that due to the 
veteran's post-traumatic stress disorder, it was extremely 
unlikely that the veteran could obtain or maintain gainful 
employment.  The Board construes this report as an informal 
claim for a total disability compensation rating based on 
individual unemployability (TDIU rating), and refers this 
issue to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current disabilities of the spine developed 
years after his active service and were not caused by any 
incident of service.

CONCLUSION OF LAW

A disability of the entire spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial May 2000 rating decision, in the 
March 2001 rating decision, in the April 2001 statement of 
the case, in supplemental statements of the case dated in 
August 2001, October 2001, February 2002, and in letters 
dated in August 1999, March 2001, and January 2003 have 
provided the veteran with sufficient information regarding 
the applicable rules.  The veteran and his representative 
have submitted written arguments and testimony.  The letters, 
the statement of the case, and the supplemental statements of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
August 1963, his spine was listed as normal.  On medical 
examination performed for separation purposes in August 1967, 
the veteran's spine was listed as normal.  No disqualifying 
defects were found.  Service medical records are negative for 
a back injury or for a chronic back disability.

Post-service medical records are negative for a back or neck 
disability until the 1990s.

VA medical records dated from 1998 to 1999 reflect treatment 
for a variety of conditions including degenerative disc 
disease of the lumbar spine and cervical spine, status post 
fusion of the cervical spine.  A December 1998 outpatient 
treatment record shows that the veteran was new to the VA 
healthcare system, and that he gave a history of five back 
surgeries for trauma.  In March 1999, he said his last back 
surgery was in 1980, and complained of low back pain.  In 
June 1999, it was noted that the veteran had a history of 
injury to his neck and low back, and had surgery for his neck 
in 1975 with laminectomy, and in 1980 had a fusion of his 
cervical spine.  In June 1999, the veteran was diagnosed with 
chronic low back pain status post multiple different surgical 
procedures.  An August 1999 treatment note shows that the 
veteran complained of chronic neck and back pain, and 
reported that his pain began in the 1960s during exercises in 
service.  He said he was treated with pain medication and bed 
rest at that time.  The diagnoses were degenerative joint 
disease of the cervical spine, degenerative disc disease of 
the lumbar spine, spinal stenosis, mechanical neck pain, 
mechanical back pain, and posture and gait abnormalities.  A 
December 1999 treatment note shows that the veteran reported 
a history of low back pain and neck pain for 25 years, ever 
since his back surgeries in the 1970s.  The diagnoses were 
degenerative joint disease of the cervical and lumbar spine, 
and mechanical neck and back pain.

In July 1999, the veteran submitted a claim for service 
connection for a back disability.  He asserted that this 
disability was incurred in April 1967, and that he was 
treated in sick bay.  

By a letter to the veteran dated in August 1999, the RO asked 
him to submit medical or lay evidence showing that a back 
disability existed from military service to the present.

In September 1999, the RO received a statement from the 
veteran in which he reported that he injured his back during 
organized physical training in service.  He stated that his 
back felt like it had broken, and he went to sick bay, where 
he was told that he had pulled some muscles, given pain 
medication.  He said he was off his feet for a week.  He said 
he was treated by a chiropractor, Dr. J. Kelly from 1967 to 
1970, and by another chiropractor, Dr. Neuman, in 1969.  He 
stated that Dr. Kelly was dead.  He reported that he was 
treated by Dr. Coulson and Lang at Shadyside Hospital.

In a handwritten note dated in January 2000, a private 
physician, N. J. Gillette, MD, indicated that he treated the 
veteran from June 1969 to November 1992.  He said that the 
veteran had back pain for the last 13 years of that time.  He 
said he also saw the veteran for back pain in December 1996.

At a VA general medical examination in May 2000, the veteran 
reported that he developed low back pain during service.  He 
did not recall a specific injury, but said that he performed 
lifting on a regular basis, and heard his back "snap" one 
day and then could hardly move.  He said he was seen by 
medics, no diagnosis was given, he was given pain medication, 
and he continued working.  He said that he was diagnosed with 
a ruptured disc in 1972, and he underwent surgery.  He 
reported that a mass was removed from his thoracic region in 
1973; he recalled that it was a benign melanoma.  A magnetic 
resonance imaging study was performed of the cervical spine 
and lumbar spine.  The pertinent diagnoses were residual 
injury to the vertebral column involving the cervical and 
lumbosacral spine with herniated disc, with findings 
consistent with diffuse degenerative disc disease with facet 
joint degenerative changes, spinal stenosis, and fusion of 
the cervical spine twice, and degenerative facet changes and 
osteophytes of the cervical spine.

VA medical records dated from 2000 to 2002 reflect treatment 
for a variety of conditions including chronic back and neck 
pain.  A January 2000 treatment note shows that the veteran 
was diagnosed with chronic low back pain due to degenerative 
disc disease.  It was noted that he also had a history of 
cervical disc disease.  In May 2001, the veteran was 
diagnosed with chronic back and neck pain from degenerative 
joint disease.

By letters dated in May and June 2000, the veteran 
essentially asserted that his recent VA examination was 
inadequate, due to a language barrier with the VA doctor, and 
as the examination was brief.  He said he was unable to 
obtain additional service medical records.

In May 2001, the RO received a handwritten note written on 
lined paper, apparently written by a VA doctor.  The doctor 
indicated that she only had access to the veteran's medical 
records on the VA computer dating back to early 2000, and 
"...I seem to remember his back injury was due to a service 
related injury, however I can't recall the exact nature."  
In a December 2001 treatment note, the same doctor noted that 
the veteran was trying to prove that his back disability was 
related to injuries sustained in the service, in order to 
obtain service connection for a back disability.  She stated 
that although she could say it was possible that his chronic 
pain was related to injuries during that period of time, 
given the amount of intervening time, and the fact that she 
had only known him for the past two years, this could not be 
said with any certainty.

In October 2001, the veteran submitted a photocopy of the 
command chronology of Headquarters Company, 6th Marines for 
the period from May to August 1967.  Such records do not 
refer to the veteran.  The veteran also submitted a September 
2001 affidavit by his brother, who stated that he saw the 
veteran during his last few months of military service, and 
that he had a pronounced limp and was bent over to one side.  
He said the veteran told him he hurt his back while 
performing physical training.  The veteran also submitted 
similar statements written by a friend and by his ex-wife.

At a December 2001 RO hearing, the veteran essentially 
reiterated his assertions.  He contended that he currently 
had a back disability which began after a back injury in 
service while performing exercises.  He said that after 
service, he was first treated for a back disability about six 
or eight months after separation, by Dr. Kelly, and he had 
back surgery in 1972.  He stated that Dr. Kelly's records 
were unavailable.

By a letter to the veteran dated in January 2003, the Board 
asked him to identify all health care providers where he had 
been treated for his back disability since 1967, and to 
provide names, addresses and dates of service for each 
provider.  He was also asked to complete and sign a VA Form 
21-4142 (Authorization and Consent to Release Information to 
the VA) for each non-VA doctor.  The veteran responded with a 
letter essentially reiterating his assertions, but did not 
provide the requested information or 21-4142s.  He enclosed 
duplicate copies of service medical records, and a copy of 
his DD 215 reflecting that he was awarded the combat action 
ribbon.  He also related that he had made attempts to obtain 
additional service records but had been unsuccessful.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran claims service connection for a back and neck 
disability which he asserts were incurred during military 
service.  The service medical records are negative for a back 
injury, a neck injury, or a diagnosis of a chronic spine 
disability.  The veteran's spine was clinically normal on 
separation medical examination in August 1967.

The first post-service medical evidence of a back disability 
is dated in the 1990s.  By a letter dated in January 2000, 
Dr. Gillette indicated that he treated the veteran from June 
1969 to November 1992.  He said that the veteran had back 
pain for the last 13 years of that time (i.e. since 1979).  
There are no clinical records on file from Dr. Gillette, and 
although he was requested to do so in a January 2003 VA 
letter, 
the veteran did not complete an authorization to release Dr. 
Gillette's information to the VA.  Current medical evidence 
demonstrates that the veteran has degenerative disc disease 
and degenerative joint disease of the cervical spine and 
lumbar spine, and has chronic neck and back pain.  

The veteran has submitted recent lay statements from friends 
and family to the effect that he had back pain during service 
in 1967, and that he told them that he injured his back.  

The veteran has asserted that he incurred a back disability 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his back disability began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995). 

There is no medical evidence linking the current cervical and 
lumbar spine disabilities with service.  Opinions by a VA 
doctor indicating that it is possible that the veteran's 
chronic pain is related to in-service injuries are equivocal 
and vague and do not have probative value in linking the 
condition with service.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

There is no contemporaneous medical or lay evidence 
demonstrating an in-service back or neck injury, the 
veteran's spine was normal on separation examination, and 
there is no medical evidence of a back or neck disability for 
years after service.  The credible medical evidence 
demonstrates that the veteran's disability of the entire 
spine was not present until years after the veteran's period 
of active duty and such condition was not caused by any 
incident of service.  The claimed condition was not incurred 
in or aggravated by service. 

The preponderance of the evidence is against the veteran's 
claim for service connection for a disability of the entire 
spine.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Service connection for a disability of the entire spine is 
denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

